Citation Nr: 1221916	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for a right lower extremity disorder, to include the ankle.


REPRESENTATION

Appellant represented by:	Andrew A. Caffrey, III, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which-in pertinent part, denied the benefits sought on appeal. 

The Veteran provided testimony at a hearing before personnel at the RO in December 2007, and before the undersigned Veterans Law Judge (VLJ) in November 2010.  Transcripts of the testimony at those hearings have been associated with the Veteran's VA claims folder and have been reviewed.

In a decision dated in January 2011, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In August 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR).  In an Order dated in September 2011, the Court granted the Motion, vacated the January 2011 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service personnel records are not in the claims file, and the Board notes no documentation that they were requested along with the service treatment records.  Adding the service personnel records to the claims file will assist the Board with completing the appellate review of this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO will request the National Personnel Records Center to provide the Veteran's service personnel records.  A negative reply should be provided if no records related to the Veteran are extant.  All efforts to obtain the service personnel records will be documented in the claims file.

2.  After completion of all of the above, if additional records are obtained, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


